DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in the application. Amended claims 21, 30, and 38 have been noted. The amendment filed 2/10/2021 has been entered and carefully considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-33, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning et al (US 4,705,356) in view of Parker (WO 2016/156863). 


Berning does not disclose disposing the primer layer directly on the second side of the optical element.
Parker discloses depositing a first side of optical element 12 onto base film 10 and then forming a primer layer 14 directly onto the second side of the optical element 12 (Fig. 21). The optical element may be a multilayer reflector comprising layers of high and low refractive index materials (p. 14, lines 23-24) for imparting structural color to an object (p. 2, lines 25-27). The primer layer 14 may be provided on the second side of the optical element as a protective cover, to prevent detaching from the base, or to prevent scratching of the optical element (p. 16, line 30-p. 18, line 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the primer layer of Parker on the second side of the optical element of Berning in order to provide a protective cover layer, prevent premature detaching from the transfer medium, or prevent scratching. 
Regarding Claim 23, Berning discloses that the optical element 59 is formed on the first surface of the transfer medium 52 (Col. 14, lines 12-26).

Regarding Claim 30, Berning discloses that the second side of the optical element 59 is contacted with a first surface of a component to dispose the optical element on the component and the transfer medium 52 is removed from the optical element so that the optical element remains disposed on the component (Col. 7, line 61-Col. 8, line 5) and the optical element imparts a structural color (Col. 8, lines 34-42).
Regarding Claim 31, Berning further discloses transferring the optical element to a component using heat and pressure such that the adhesive is bonded to the component (Col. 7, lines 63-67). Thus, Berning teaches increasing the temperature and applying pressure to the second side of the optical element. Berning does not explicitly teach decreasing the temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to decrease the temperature after the optical element is bonded to component in order to facilitate handling of the component. 
Regarding Claims 32 and 33, Berning discloses using a combination of heat and pressure to bond the adhesive to the component and removing the transfer medium 52 after the transfer is complete (Col. 7, line 63-Col. 8, line 2). It would have been obvious 
Regarding Claims 37-40, Parker discloses that the primer layer may be deposited by a known method, such as printing (p. 21, lines 28-32), the primer layer may comprise a paint (p. 17, line 24), the primer layer is an oxide layer (p. 18, lines 19-20), and the primer layer has a thickness of 1-2 micrometers (p. 18, line 20) which overlaps the claimed range.
Thus, claims 21, 23-33, and 37-40 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Berning and Parker. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning et al (US 4,705,356) in view of Parker (WO 2016/156863) as applied above and further in view of Shirai et al (US 2011/0123754). 
Berning discloses release material 56 (Fig. 5A) such that the optical element 59 is releasably coupled with the transfer medium 52, but does not disclose the material of the release material.
Shirai discloses that silicone resins are well-known releasing agents for structural color elements [0130]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the releasing agent suggested by Shirai as the release material 56 in Berning since it was a well-known releasing agent used in structural color elements. 
.
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning et al (US 4,705,356) in view of Parker (WO 2016/156863) as applied above and further in view of Dua et al (US 2010/0199406).
Berning does not disclose that the first surface of the component is a thermoplastic material.
Dua discloses an article formed of thermoplastic material that can be heated to a softening or melting temperature and then cooled back to a solid state. These may be heat-bonded to other textile elements [0064]; [0097]. For articles of apparel, the thermoplastic material allows the article to recover to original shape after being stretched by 100% or more [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a thermoplastic material as suggested by Dua as the article/component in Berning in order to provide structural color to an article which can recover its original shape after being stretched since the thermoplastic materials allows heat bonding of other sheets, etc.
Thus, claims 34-36 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Berning, Parker, and Dua.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,928,553. Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘553 claims meet every limitation of the instant claims.
Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. Applicant argues that the amended claims are different and distinct from the ‘560 claims (now U.S. Patent No. 10,928,553 as reflected in the new rejection above). This is not found persuasive because the ‘553 claims disclose disposing the first side of the optical element on the first side of the transfer medium (claim 1) and disposing a primer layer on the optical element (claim 7). Thus, it would have been obvious to dispose the optical element directly on the transfer medium and the primer layer directly on the optical element since no intervening layers are disclosed within the scope of the ‘553 claims.
Applicant’s arguments are directed to the new limitations in the claims which have been addressed in the new prior art rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715